Citation Nr: 1045541	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which the RO granted an increased, 50 
percent, rating for PTSD, effective March 15, 2004.  

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  In August 2008 the 
Board remanded the claim on appeal for further development.  

The issues of entitlement to service connection for a knee 
disorder and a heart disorder have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, the claims file reflects that further action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

The Veteran was most recently afforded a VA examination to 
evaluate his PTSD in March 2008.  He reported that he had good 
relationships with his significant other, stepson, and grandson.  
He added that he was currently working as a special finance 
manager at a car dealership, where he had been working for one 
year.  He described his relationship with his supervisor as good 
and his relationships with his co-workers as fair, adding that he 
had not lost any time from work.  On mental status examination, 
appearance, hygiene, and behavior were appropriate.  Affect, 
mood, communication, speech, and concentration were normal.  The 
Veteran described panic attacks occurring less than once per 
week.  No delusion or hallucination was observed on examination, 
and obsessional rituals were absent.  Thought processes were 
appropriate, judgment was not impaired, and abstract thinking was 
normal.  Memory was mildly impaired.  Suicidal and homicidal 
ideation were absent.  

In a June 2008 statement, the Veteran asserted that his 
conditions were only getting worse.  During the July 2008 
hearing, the Veteran testified that he experienced feelings of 
hopelessness and despair and stated that he had thoughts of 
suicide all the time.  He stated that he was not currently in a 
relationship, as the woman he was with did not understand what he 
was going through, adding that anger played a part in that failed 
relationship.  He reported that he had spoken to his son two days 
earlier, but had not seen him in three or four months, and had 
not seen his grandson in seven months.  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); VAOPGCPREC 11-95 (1995).  The Board finds that the 
Veteran's July 2008 hearing testimony suggests a worsening of 
PTSD since the most recent VA examination.  Accordingly, the 
Veteran should be afforded a new VA examination to evaluate this 
disability.  

Additionally, in correspondence received in December 2009, the 
Veteran stated that, if his medical records were checked, one 
would find that he had several medical issues, including PTSD.  
Records of VA treatment dated from September 2003 to August 2009 
reflect findings of and treatment for PTSD.  As any records of VA 
treatment since August 2009 are potentially pertinent to the 
appeal and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, in his December 2009 correspondence, the Veteran stated 
that he was recently fired from his job of two years.  The Board 
notes that, during the July 2008 hearing, the Veteran testified 
that he had filed for Social Security disability benefits, but 
that his claim had been denied.  Pursuant to the August 2008 
Board remand, the AMC requested a copy of any Social Security 
Administration (SSA) decision awarding or denying the Veteran 
disability benefits, as well as a copy of the record upon which 
any reward or denial was based.  In April 2009 the SSA responded 
that there were no medical records, adding that the Veteran did 
not file for disability benefits, or, he filed for disability 
benefits but no medical records were obtained.  

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of SSA 
records, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  In light of the Veteran's December 
2009 statement that he had been fired, on remand, the AMC/RO 
should contact the Veteran to clarify whether he has reapplied 
for SSA disability benefits since April 2009, and, if so, these 
records should be requested.    

Finally, as the claim is being remanded, the Board finds that the 
AMC/RO should obtain the name and address of the Veteran's 
previous employer, and attempt to contact this employer in order 
to ascertain the reason for his 2009 dismissal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for PTSD.  Of 
particular interest are records from the 
Seattle Division of the Puget Sound VA 
Health Care System since August 2009.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should contact the Veteran 
and request that he provide the name and 
address of his employer in 2008 and 2009.  
After the Veteran has signed the 
appropriate releases, that employer should 
be contacted and requested to provide any 
records and/or information regarding the 
reason for his dismissal in 2009.  

3.  The AMC/RO should contact the Veteran 
and clarify whether he has reapplied for 
SSA disability benefits since April 2009.  
If so, the AMC/RO should obtain from the 
SSA a copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records underlying 
those determinations.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination, to evaluate his PTSD, at a VA 
medical facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychologist or 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychologist or psychiatrist.  
The examiner should set forth all 
examination findings, along with a complete 
rationale for any conclusions reached.  

The VA examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Review 
Examination for PTSD (revised on April 2, 
2007), and the protocol in VA's Disability 
Examination Worksheet for Mental Disorders 
(revised on May 1, 2007).

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



